      Case 3:20-cr-03708-TWR Document 58 Filed 08/04/21 PageID.113 Page 1 of 1

                                                                    FILE
                                                                     AUG 0:4 2021
 1
                                                                Cl.ERK, U.S. DISTRICT COURT
 2                                                           SOUTliERN DfSTRICT OF CALIFORNIA
                                                                                      DEP TY
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,             Case No.: 20-cr-3708-TWR
10
                Plaintiff,                 ORDER DISMISSING THE
11                                         INFORMATION WITHOUT
12                                         PREJUDICE AND JUDGMENT
          V.
                                           THEREON
13
     T AZHANE WILLIAMS ( 1),
14
15              Defendant.

16
17       IT IS HEREBY ORDERED that the United States' Motion to Dismiss the
18 Information [ECF 57] is GRANTED, and the Information is dismissed without prejudice.
19
20       DATED: August 4, 2021

21
22
23                               HONORABLE TODD W. ROBINSON
                                 UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28
